Case: 21-11013      Document: 00516329812         Page: 1     Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 23, 2022
                                  No. 21-11013                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Antonio Angulo Aguilar,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 2:20-CR-111-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Antonio Angulo
   Aguilar has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Aguilar has filed a response. The record is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11013      Document: 00516329812           Page: 2   Date Filed: 05/23/2022




                                     No. 21-11013


   sufficiently developed to allow us to make a fair evaluation of Aguilar’s claim
   of ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Aguilar’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2